Per Curiam:
The decree, in so far as it is appealed from, is reversed and the claim, of the respondent disallowed, without prejudice to any action he may bring for his services against his clients personally, With costs and disbursements to the appellants against the respondent. Present — Clarke, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Decree reversed and respondent’s claim disallowed without prejudice to any action he may bring, etc., with costs and disbursements to appellants against respondent. Order to be settled on notice.